Citation Nr: 9935792	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-20 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel







INTRODUCTION

The veteran's active military service extended from May 1989 
to September 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for a dislocated left shoulder. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records show a single instance of 
left shoulder strain. 

3.  Private medical records dated 6 years after service show 
treatment for left shoulder separation with surgery.  

4.  There is no medical opinion, or other competent evidence 
linking the current left shoulder disorder to the veteran's 
active military service.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a left shoulder disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a left shoulder disorder 
during service; (2) whether he has any current left shoulder 
disorder; and, if so, (3) whether this current disability is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran claims that he incurred a left shoulder injury 
during service.  He asserts that he suffered from recurrent 
left shoulder separation and was placed on "physical 
profile" and light duty during service because of his 
shoulder disorder.  

The veteran's service medical records appear to be complete.  
They contain a single medical record dated July 1989 which 
indicates that the veteran had complaints of left shoulder 
pain.  Examination of the left shoulder revealed pain to 
palpation of the muscles and point tenderness on range of 
motion.  The assessment was "shoulder strain."  There is no 
indication in any of the other service medical records of any 
complaints related to the veteran's shoulder.  The Board 
notes that there is a document dated April 1990 which 
assigned the veteran to light duty.  However, the diagnosis 
listed as requiring light duty was asthma.  The Board also 
notes that the veteran was separated from service under 
Medical Board proceedings because of the severity of his 
asthma.  As such, there is no separation examination report 
of record.  Rather, there is an in-depth Medical Board report 
which addresses the veteran's asthma disorder while 
neglecting to ascertain the state of the veteran's general 
health.  

The lack of a separation examination report is not, however, 
a problem in the present case.  The veteran separated from 
active service in September 1990.  Within a month of 
separation a full VA general medical examination of the 
veteran was conducted in October 1990.  On examination the 
veteran did not indicate any complaints related to his left 
shoulder.  Musculoskeletal examination was within normal 
limits with no abnormalities noted by the examining 
physician.  

The veteran submitted private medical records in support of 
his claim.  A consultation report dated January 1996 reveals 
a diagnosis of "recurrent dislocation left shoulder."  This 
report notes a history of an anterior left shoulder location.  
However, this history is not related to the veteran's 
military service.  A medical record dated December 1996 
reveals that the veteran underwent arthroscopy of his left 
shoulder.  The veteran also submitted a video tape of this 
surgical procedure.  

The evidence shows a single instance of left shoulder strain 
during service in April 1989.  This apparently fully resolved 
because VA examination within one month of the veteran 
separation from service revealed a normal musculoskeletal 
system.  The veteran has submitted private medical records 
which reveal that he suffers from recurrent left shoulder 
dislocation dating from 1996, approximately 6 years after 
service.  

The veteran fails to show the required nexus between his 
current left shoulder disorder and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the third element required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  In the instant case the veteran has 
submitted no medical evidence which in any way relates his 
current left shoulder disorder to his military service.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a left shoulder disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

